SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

603
CA 13-00415
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND DEJOSEPH, JJ.


IN THE MATTER OF ROBERT RAFFIANI,
PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (LEAH R. NOWOTARSKI OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. ARNOLD OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County (Mark
H. Dadd, A.J.), entered February 4, 2013 in a CPLR article 78
proceeding. The judgment dismissed the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Petitioner appeals from a judgment dismissing his
petition pursuant to CPLR article 78 seeking to annul the
determination of the Parole Board denying him release to community
supervision. Because petitioner has again appeared before the Parole
Board during the pendency of this appeal, and was again denied release
to community supervision, we dismiss the appeal as moot (see Matter of
Suarez v Fischer, 112 AD3d 1344, 1344; Matter of Sanchez v Evans, 111
AD3d 1315, 1315). Contrary to petitioner’s contention, this matter
does not fall within the exception to the mootness doctrine (see
Sanchez, 111 AD3d at 1315; see generally Matter of Hearst Corp. v
Clyne, 50 NY2d 707, 714-715).




Entered:   June 13, 2014                        Frances E. Cafarell
                                                Clerk of the Court